           Case 7:20-cr-00119-KMK
           Case 7:20-cr-00119-KMK Document
                                  Document 61
                                           62 Filed
                                              Filed 08/12/20
                                                    08/13/20 Page
                                                             Page 11 of
                                                                     of 11



                                   Green & Willstatter
                                       ATTORNEYS AT LAW
                                   200 MAMARONECK AVENUE
                                           SUITE 605        ,
                                 WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                       (9 1 4) 948-5656
RICHARD 0 . WILLSTATTER               FAX (9 1 4) 948-8730           E-MAIL: WILLSTATTER@MSN .COM




                                                             August 12, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                                            Re: United States v. Margaret Flood
                                                   20 Cr. 119 (KMK)
Dear Judge Karas:

       This is an application, on consent of the government, to extend the defendant's bail to
include the Eastern District of New York. According to staff at Orange County Children's
Services, Ms. Flood will soon be permitted to visit her minor son at a group home in Riverhead,
New York.

       In addition, we seek permission for Ms. Flood to change her residence from her step-
father's home in Port Jervis to her natural father's home in Port Jervis commencing September 1,
2020. On that date, Ms. Flood will commence providing hospice care to her father at his home
through a state-funded program and will be working there 46 hours a week.

       Pretrial Services has no objection to these proposed modifications.
Granted.
                                                             Very truly yours,
So Ordered.
                                                             Isl Richard Willstatter
~LB/13120                                                    RICHARD D. WILLSTATTER
cc:    Lindsey Keenan
       Assistant U.S. Attorney
